                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION

IN THE MATTER OF                                                                   PLAINTIFFS
ERIC DEVONE CATER, an Incompetent
Person, by and through TIMOTHY
CATER, Guardian as Natural Father and,
ERIC DEVONE CATER Individually, and
TIMOTHY CATER, Individually

v.                                CASE NO. 5:18-CV-47-DPM

ARKANSAS DEPARTMENT OF                                                           DEFENDANTS
CORRECTION, et al.

                    CONFIDENTIALITY AND PROTECTIVE ORDER

       Before the Court is the motion for protective order filed by consolidated Defendants

Arkansas Department of Correction, Wendy Kelley, Dale Reed, Randall Watson and Jeremy

Andrews. Plaintiffs do not oppose the motion.

        1.     The parties are engaged in discovery production and ADC Defendants have raised

confidentiality defenses as to Plaintiffs discovery requests pertaining to inmate records,

confidential informants, internal affairs reports, contraband cell phone investigations, ADC

personnel files and other identifying documents that may contain protected confidential

information.

       2.      That the Court hereby orders that any materials provided by the ADC Defendants

marked "confidential" or "protected" by the ADC Defendants shall be protected from any further

disclosure, dissemination, or review, except as necessary for expert consultation. Any retained

expert is also prohibited from any disclosure, dissemination or publication, other than to counsel

of record, unless allowed by the Court upon Motion by a party. Counsel must also give prior

notice to all counsel of record before disclosing any confidential or protected material to any

retained expert.
          3.        Information designated as "confidential" or "protected" must not be filed on the

public docket. If practicable, it should be redacted. Fed. R. Civ. P. 5.2. If an entire page

contains confidential or protected information, substituting a page marked "redacted" is an

acceptable redaction method. If redaction is impracticable, a party must move for permission to

file any confidential or protected information and any related motion, brief, or paper, containing

that material under seal. The moving party must justify sealing with specifics and solid reasons,

including an explanation about why redaction cannot be done.

          4.        This Order shall remain in effect for one year after this case ends, including any

appeal.        Thereafter, the obligations imposed shall continue, but shall be solely a matter of

contract between the parties.

          IT IS SO ORDERED.

                                            ~~                 rJ-.      ~o    Nuv-e.~ ).o 19
                                                              7/
                                          THE HONORABLE D.P. MARSHALL JR.
                                          UNITED STATES DISTRICT COURT
